ACCEPTED
                                                                                                   01-14-00952-CV
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                              4/30/2015 1:13:15 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK
                          CASE NO. 01-14-00952-CV

                 IN THE COURT OF APPEALS FOR T H E
                                                        FILED IN
                                                 1st COURT OF APPEALS
                                                     HOUSTON, TEXAS
                 FIRST    SUPREME JUDICIAL DISTRICT
                                                 4/30/2015 1:13:15 PM
                                                 CHRISTOPHER A. PRINE
                          OF TEXAS AT HOUSTON            Clerk




                             HERBERT JACKSON

                                                                   Appellant

                             PATRICIA JACKSON

                                                                   Appellee

                 On Appeal from Cause No. 14-DCV-217167

                          328th Judicial District Court

                            Fort Bend County, Texas




                  MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

    COMES NOW, HERBERT JACKSON, Defendant and request an extension to file

Brief and would respectfully show as follows;

     Defendant, Herbert Jackson's attorney, Annie Briscoe, had a very extensive case

load in last few months. Inadvertently she missed the notices showing when the brief was

calendared.

   Therefore, Herbert Jackson is asking the court to grant a thirty day extension for
counsel to prepare and file the petition on his behalf.

    WHEREFORE PREMISES CONSIDERED, counsel requests that the court grant

her a thirty day extension in this matter in order for her to prepare and file the brief.



                                           Respectfully submitted,




                                           Annie P. Briscoe
                                           1217 Prairie St., Suite 207
                                           Houston, Texas 77002
                                           713 270-8732 Telephone
                                           713 227-0066 Telecopier
                                           TBN.:0300850
                                           anniepump@yahoo.com




                            CERTIFICATE OF SERVICE

        A copy of Motion to Extend Time was delivered to the following party(ies)

by the means indicated on April 30,2015

        Patricia Jackson
        VIA: Facsimile 713 960-0555 and
        Regular US Mail
        TO: Attorney Carolyn L. McElroy
        5177 Richmond Ave, Suite 1275
        Houston, Texas 77056




                                                Annie P. Briscoe